Case: 17-13499   Date Filed: 04/03/2018   Page: 1 of 4


                                                      [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-13499
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 5:17-cv-00707-MHH-JEO


CARL DARRELL HUTTO,

                                                        Petitioner-Appellant,

                                versus

LAWRENCE COUNTY, ALABAMA,
WARDEN,
THE ATTORNEY GENERAL OF THE
STATE OF ALABAMA,

                                                     Respondents-Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                    ________________________

                           (April 3, 2018)
                Case: 17-13499      Date Filed: 04/03/2018      Page: 2 of 4


Before MARCUS, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

       Carl Darrell Hutto, an Alabama prisoner proceeding pro se, appeals the

district court’s dismissal without prejudice of his construed 28 U.S.C. § 2254

habeas corpus petition as successive. 1 Hutto argues that the district court erred

because he has not raised the same claim in any of his prior § 2254 petitions and

the issue has not been adjudicated on its merits.

       We review de novo a district court’s dismissal of a § 2254 petition as

successive. McIver v. United States, 307 F.3d 1327, 1329 (11th Cir. 2002). A

certificate of appealability (COA), typically required for appeals from a final order

of a habeas proceeding, is not required for an appeal of an order dismissing a

petitioner’s filing as a successive habeas petition. See 28 U.S.C. § 2253(c);

Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004) (per curiam).

       The Anti-Terrorism and Effective Death Penalty Act (AEDPA) established

procedures that a state prisoner must follow if he wishes to file a second or

successive habeas petition. See 28 U.S.C. § 2244(b)(3). AEDPA requirements

apply to any cases filed in district court after April 24, 1996, unless the petitioner

can show detrimental reliance on pre-AEDPA law, which caused him to omit from


1
  We liberally construe pro se pleadings, because we hold those pleadings to a standard less
stringent than the standard we employ for pleadings drafted by attorneys. Tannenbaum v. United
States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).
                                              2
               Case: 17-13499     Date Filed: 04/03/2018    Page: 3 of 4


his prior habeas petition the claims he raised in a later one. In re Magwood, 113

F.3d 1544, 1552–53 (11th Cir. 1997) (per curiam). AEDPA provides that any

claim presented in a second or successive habeas petition that was presented in a

prior petition shall be dismissed. 28 U.S.C. § 2244(b)(1). If the second or

successive habeas petition presents a new claim not previously raised, it too shall

be dismissed unless it satisfies one of the two grounds in § 2244(b)(2). Those

grounds are (1) the claim relies on a retroactive, new rule of constitutional law, or

(2) the claim relies on newly discovered evidence. Id. § 2244(b)(2). However,

before a petitioner can file a second or successive habeas petition in district court,

regardless of the claim or claims the petitioner seeks to present, he must move in

the appropriate court of appeals for a COA. Id. § 2244(b)(3)(A).

      AEDPA’s restrictions on second or successive motions are meant to prevent

abuse of the writ of habeas corpus by, for example, “barring successive motions

raising habeas claims that could have been raised in earlier motions where there

was no legitimate excuse for failure to do so.” Stewart v. United States, 646 F.3d

856, 859 (11th Cir. 2011). However, the term “second or successive” is not “self-

defining” and does not necessarily refer to all habeas petitions filed second or

successively in time. Id. Namely, where a petitioner seeks to challenge a different

judgment than was challenged in the first § 2254 petition, the petition will not be




                                           3
              Case: 17-13499     Date Filed: 04/03/2018   Page: 4 of 4


deemed second or successive. Magwood v. Patterson, 561 U.S. 320, 323–24, 130

S. Ct. 2788, 2792 (2010).

      The district court correctly concluded that Hutto’s § 2254 petition was

successive. In the instant petition, he challenged the same 1987 judgment of

conviction for murder that imposed a sentence of life imprisonment as he did in his

first § 2254 petition in 1993. The 1993 petition was denied with prejudice.

Further, Hutto failed to present evidence that he obtained authorization from this

court to file such a second or successive petition. Finally, he has not shown any

detrimental reliance on pre-AEDPA law that was in effect at the time of his first

habeas petition. Accordingly, we affirm.

      AFFIRMED.




                                           4